Title: 13th.
From: Adams, John Quincy
To: 


       Mrs. Payson pass’d the afternoon here. A Daughter of Mrs. Sargeants who was a Coquettish young Widow, and married, about 9 months since; she is in some measure the arbiter of Taste and fashion here: and makes very smart and severe Remarks, upon every one, who does not happen to dress or dance, according to her Taste.
       I went down with Nancy to Mr. Duncans, and was there all the Evening; there was considerable Company: the young Squire, as empty, as a Drum, though it must be said in his favour, that he is not very talkative. Mr. Tim Osgood, who return’d yesterday from Newbury, where he went to carry Miss Knight. Mr. Duncan, said, he was an ambitious man, for that he was doing all he could to be Knighted. Miss Stevenson, endeavours to say very witty things, and has an archness of look, as who should say, is not that excellent. There is perhaps a little affectation in the matter, but it is all very excuseable, in a Lady. We must always judge of persons and things from their qualities, relative to others of the same kind. In this Country where fortunes are almost universally very small, four or five hundred £ sterling, annual income is considered as a large fortune; in Europe, it is a very trifling one. Were our young Ladies generally remarkable, for great virtues, and very few and inconsiderable faults, one might with Reason be strict, and severe; but as the matter stands, we must entirely over look small, foibles,
       
        Be to their faults a little blind,
        Be to their virtues very kind,
       
       for most of our damsels are like portraits in crayons, which at a distance look, well, but if you approach near them, are vile daubings. There are some indeed who like the paintings of the great masters, excite admiration more and more, the nearer, and the longer they are examined. A few such, alone can reconcile me to a sex, which I should otherwise, doubt whether to hate, despise, or pity most.
      